Citation Nr: 1009540	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-28 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for a hiatal 
hernia with gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The Veteran had active military service from February 1983 to 
May 2004.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision.


FINDING OF FACT

The objective medical evidence does not show that the 
Veteran's gastroesophageal reflux disease is productive of 
considerable impairment of health.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for 
gastroesophageal reflux disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.114, Diagnostic Code (DC) 7346 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The Veteran's hiatal hernia with GERD is currently rated at 
10 percent under 38 C.F.R. § 4.114, DC 7346.  Under this 
rating criteria, a 10 percent rating is assigned when two or 
more of the symptoms required for a 30 percent evaluation are 
present, but are of less severity.  A 30 percent rating is 
assigned for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health. 

The terms "severe impairment of health" and "considerable 
impairment of health" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

It is noted that there are diseases of the digestive system, 
particularly within the abdomen, which, while differing in 
the site of pathology, produce a common disability picture 
characterized in the main by varying degrees of abdominal 
distress or pain, anemia and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System," do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in § 
4.14.  See 38 C.F.R. § 4.113.

In this case, the Veteran asserts that his GERD is more 
severe than it is currently related.  In support of his 
claim, the Veteran has submitted numerous VA treatment 
records from throughout the course of his appeal showing 
symptoms of GERD, and he has undergone two VA examinations to 
evaluate his GERD.  However, as will be discussed below, the 
evidence simply does not show that the criteria for a rating 
in excess of 10 percent for GERD have been met.  
Specifically, the evidence fails to show that the Veteran's 
GERD is productive of considerable impairment of health.

The Veteran's treatment records show a number of GERD 
symptoms.  In September 2004, it was noted that the Veteran 
had nausea and regurgitation, but he was negative for anemia.

In September 2005, the Veteran reported being in constant 
discomfort due to his acid reflux, indicating that he threw 
up every night, and would wake up with regurgitation 
periodically throughout the night.  The nurse indicated that 
the Veteran reported severe reflux with dry heaves in the 
middle of the night off and on for two years.  However, she 
found the Veteran to be in no acute distress.  Reglan was 
added to his medications.

In May 2006, the Veteran underwent a general medical VA 
examination where he reported weight loss, but did not 
quantify it.  He also reported that he continued to have 
problems keeping his food down.  The examiner diagnosed the 
Veteran with a hiatal hernia with reflux that had a partial 
response to medication.  There was no indication that the 
Veteran's GERD caused considerable impairment of his health.

In October 2007, the Veteran underwent a VA esophageal 
examination.  The Veteran reported a long history of 
gastroesophageal reflux disease, indicating that his symptoms 
had worsened since an upper GI in 2006.  He reported vomiting 
three times per week.  He denied any dysphagia, but 
complained about daily pyrosis.  However, there was no 
radiation of the pain to his jaw or arm.  The Veteran denied 
any nausea.  The Veteran indicated that he would have some 
daytime fatigue if he was up vomiting at night, but other 
than that, the Veteran was able to accomplish his activities 
of daily living.  The examiner found no evidence of anemia.  
The Veteran had an upper GI, which showed the Veteran's 
esophagus to have a normal caliber and contour; and no hiatal 
hernia or mass lesion was noted.  There was a 
gastroesophageal reflux, but the examiner stated that the 
upper GI was otherwise normal. 

In June 2007, the Veteran denied any nausea or vomiting; but 
did complain about weight loss, indicating that he lost 10 
pounds due to gastric problems.  However, the medical 
professional indicated that the Veteran weighed 206 pounds 
with his usual weight being approximately 210 pounds and his 
ideal weight being 172 pounds.  The medical professional 
indicated that the Veteran was in his usual weight range.  As 
such, the Veteran's complaints of weight loss do not appear 
to represent material weight loss as anticipated by the 
rating schedule.

In August 2008, the Veteran complained that his C-PAP mask 
was at times getting acid reflux in it.

The Veteran underwent a VA esophageal examination in August 
2009 where he denied having any impediment to his activities 
of daily living.  The examiner observed that the Veteran had 
a long history of GERD, and the Veteran reported that he 
continued to have pyrosis approximately 3 times per week, 
which he described as occurring in the epigastric and 
substernal area.  However, the examiner commented that there 
was no significant radiation of pain to the Veteran's arm or 
jaw.  The Veteran also complained of reflux every other day, 
stating that he would reflux into his C-PAP mask, if he ate 
in the evening.  The Veteran denied any vomiting, nausea, 
hematemesis or melena; and he denied any history of 
dysphagia.  The examiner indicated that the Veteran was 194 
pounds and his general state of health was well without 
evidence of anemia (per a CBC in February 2009) or 
malnutrition.  The examiner diagnosed the Veteran with a 
small sliding hiatal hernia with gastroesophageal reflux 
disease.

The Veteran has also voiced a number of GERD-related 
complaints during the course of his appeal.  For example, in 
a December 2004 statement, he reported throwing up on several 
occasions; in his substantive appeal the Veteran indicated 
that he had burning sensations and regurgitation at night; in 
March 2006, the Veteran complained about having a burning 
pain in his stomach after eating, stating that he often 
regurgitates; and, in August 2007, the Veteran indicated that 
his appetite was not good, that he threw up nightly; and that 
he had pain/burning in his esophagus or lungs at night.

A lay person is competent to report observable symptomatology 
of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007).  As such, Veteran is considered competent 
for report symptoms such as regurgitation and vomiting.  
However, it is noted that competency must be distinguished 
from credibility; and in this case, the evidence of record 
tends to undermine the Veteran's credibility.  

While the Veteran commendably appears to have gained control 
over his drug and alcohol addictions, the fact remains that 
he was addicted to crack cocaine during much of his appeal, 
to the point that a doctor recommended he be found 
incompetent to receive VA benefits.  Specifically, in March 
2008, a VA doctor diagnosed the Veteran with cocaine 
dependence, alcohol dependence, PTSD and depressive disorder; 
and stated that the Veteran had repeatedly demonstrated that 
he was not capable of handling his money, as he repeatedly 
used his funds to support his substance abuse.

Substance addiction alone may not impugn a person's 
credibility.  However, the Veteran has also demonstrated a 
pattern of misrepresenting his symptoms on several occasions 
in an effort to create a more severe medical picture.  For 
example, in a March 2008 treatment record, it was noted that 
the Veteran had feigned illness at a VA examination in 
October 2007; and, in November 2008, it was thought that the 
Veteran was faking his symptoms of suicidal ideations in 
order to gain hospital admission.  

While the Veteran was eventually found to be competent to 
receive benefit payments by a VA examiner at an August 2009 
psychiatric examination, who noted that the Veteran had been 
sober since November 2008 and had passed drug screens in 
February and June 2009, the fact remains that for much of his 
appeal, the Veteran was under the powerful influence of 
addiction and was found to be misrepresenting his symptoms.  
As such, the Veteran's statements are not taken as credible 
evidence that his GERD is more severe than it is currently 
rated.

This determination is ultimately inconsequential, as even 
when he was relating symptoms, the Veteran's statements did 
not show that his GERD was productive of considerable 
impairment of health.

The evidence does show that the Veteran's GERD is symptomatic 
as the Veteran has reflux with regurgitation.  As such, it 
was appropriately found that a 10 percent rating was 
warranted.

However, at VA examinations in October 2007 and August 2009, 
there was no objective medical evidence that the Veteran's 
reflux caused pain that radiated into his sternum, arm or 
shoulder.  Additionally, while the examiner in October 2007 
did not specifically comment on how the Veteran's GERD 
impacted his overall health, the examiner did note that 
despite the symptoms of GERD, the Veteran was able to 
accomplish his activities of daily living.  In August 2009, 
the examiner also did not find that the Veteran's GERD caused 
considerable impairment of health, stating that the Veteran's 
general state of health was well without evidence of anemia 
or malnutrition.

Furthermore, treatment records from throughout the course of 
the Veteran's appeal have noted that the Veteran's GERD is at 
least partially controlled by medication, and the Veteran 
indicated at the August 2009 examination that he got reflux 
at night if he ate meals too late, thereby suggesting that he 
has some control over his GERD.

It is not disputed that the Veteran's GERD is symptomatic.  
However, it is not credibly shown that the Veteran's GERD 
causes radiating pain, or that it is productive of 
considerable impairment of health.

As such, the criteria for a rating in excess of 10 percent 
for GERD have not been met, and the Veteran's claim is 
denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claim was for 
service connection, which was granted.  He then appealed the 
downstream issue of the rating that had been assigned.  Under 
these circumstances, since the original claim was granted, 
there are no further notice requirements under the 
aforementioned law.  
 
With respect to the duty to assist, the relevant VA treatment 
records have been obtained, as have Social Security 
Administration (SSA) records.  The Veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
was scheduled to testify a hearing before the Board, but he 
withdrew his hearing request.  Accordingly, there is no 
prejudice to the Veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for GERD is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


